—Carpinello, J.
Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered February 5, 1999, convicting defendant upon his plea of guilty of the crimes of robbery in the second degree and criminal use of a firearm in the second degree.
Defendant pleaded guilty to robbery in the second degree and criminal use of a firearm in the second degree and was sentenced to concurrent prison terms of lVs to 4 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.